United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-2294
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

    Larry Jesus Navarete, also known as Larry Navarrete, also known as NICA

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                               Submitted: April 23, 2018
                                 Filed: April 26, 2018
                                     [Unpublished]
                                    ____________

Before WOLLMAN, LOKEN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      In this direct criminal appeal, Larry Navarete challenges the sentence the district
     1
court imposed after he pleaded guilty to a drug charge. His counsel has moved to

         1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
withdraw and submitted a brief under Anders v. California, 386 U.S. 738 (1967),
considering whether the sentence was procedurally unsound, substantively
unreasonable, or otherwise illegally imposed.

       After careful review, we conclude that no procedural error occurred, and any
such error would have been harmless because the district court stated that it would
have imposed the same sentence even if it had sustained Navarete’s objections. See
United States v. LaRoche, 700 F.3d 363, 365 (8th Cir. 2012). We further conclude
that the district court did not impose an unreasonable sentence, as there was no
indication that it overlooked a relevant section 18 U.S.C. § 3553 factor, or committed
a clear error of judgment in weighing relevant factors, see United States v. David, 682
F.3d 1074, 1077 (8th Cir. 2012) (standard of review); United States v. Wohlman, 651
F.3d 878, 887 (8th Cir. 2011); and the sentence was within the Guidelines range, see
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and affirm.
                      ______________________________




                                         -2-